U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No. 0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ As of June 30, 2013, 78,250,752 shares of the Issuer's $.001 par value common stock were issued and 78,246,663 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended June 30, 2013 PART I – FINANCIAL INFORMATION ITEM 1. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 2. Financial Statements 7 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 7 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 8 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 24 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 26 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 Signatures 29 2 Back to Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012 and with the unaudited consolidated financial statements and related notes thereto presented in this Quarterly Report on Form 10-Q. Forward-Looking Statements Some of the statements contained in this report discuss future expectations, contain projections of results of operations or financial condition, or state other "forward-looking" information. The words "believe," "intend," "plan," "expect," "anticipate," "estimate," "project," "goal" and similar expressions identify such a statement was made. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Factors that might cause or contribute to such a discrepancy include, but are not limited to the risks discussed in this and our other SEC filings. We do not promise to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. Future events and actual results could differ materially from those expressed in, contemplated by, or underlying such forward-looking statements. The following discussion and analysis of our financial condition is as of June 30, 2013. Our results of operations and cash flows should be read in conjunction with our unaudited financial statements and notes thereto included elsewhere in this report and the audited financial statements and the notes thereto included in our Form 10-K for the year ended December 31, 2012. Business Overview Unless otherwise indicated, we use “WMT,” “the Company,” “we,” “our” and “us” in this report to refer to the businesses of Wound Management Technologies, Inc. Wound Management Technologies, Inc., was organized on December 14, 2001, as a Texas corporation under the name MB Software Corporation. In March 2008, the Company changed its name to Wound Management Technologies, Inc. The Company, through its wholly-owned subsidiary, Wound Care Innovations, LLC (WCI), markets and sells the patented CellerateRX® products in the expanding advanced wound care market. CellerateRX’s activated collagen, which is approximately 1/100th the size of native collagen, delivers the essential benefits of collagen to a wound immediately—other forms of native, intact collagen in commercially available products require time for the body to prepare the collagen for use in the wound healing process. CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form. CellerateRX is currently approved for reimbursement under Medicare Part B and no prescription is required. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. The Company is focused on delivering the CellerateRX® product line to the diabetic care and long term care markets as well as to hospitals and operating rooms. Additionally, the Company is studying the feasibility of three other markets where CellerateRX formulas may have great sales potential: dental, dermatology/plastic surgery and sunburn relief. The Company is also pursuing additional product lines through its subsidiary, Resorbable Orthopedic Products, LLC. In September 2009, ROP acquired a patent for resorbable bone wax and bone void filler products, which offer a solution to the problem of bone wound healing in a cost effective manner. The Company is currently working on the 510k submission for the resorbable orthopedic hemostat. 3 Back to Table of Contents Management Letter We are pleased to report continued progress with the execution of our strategic plan in the second quarter of 2013. First, our sales of $415,693 exceeded second quarter 2012 revenues by over 50%. We are making excellent progress on several fronts including surgical and wound care. Our products consistently receive outstanding reports on efficacy in every wound setting we encounter. Sales representatives are introducing us to new hospital andphysician clients on an ever growing basis. As we announced during the quarter, we executed a five year agreement, which mirrors the duration of the government FSS number for our products, with Academy Medical for the sale of all of our wound care products to VA and military hospitals. Academy Medical shares our passion for presenting all of our products to theVA facilities system wide.Academy has agreed to a sales quota starting with $600,000 in year one growing to $3 million in year five of the contract. Furthermore, we are working togetherto include the sale of our surgical products to the VA facilitieswhich will allow us to further raise the sales quotas significantly. Our relationship with Welldyne has continued to grow and strengthen throughout 2013. Having seen the same results we have witnessed with our CellerateRX product line, WellDyne has been enthusiastically behind the study and advancement of new exciting approaches to deliver our products in both the surgical and wound care markets in the months and years ahead. Finally, we would like to express our gratitudefor the effortsof our former Medical Director, Dr.Larry Baratta. Dr. Baratta was involved with our research, studies and marketing efforts and had been an asset to the company over five years during his association with WNDM. While we will miss Dr. Baratta, we are very pleased to have Dr. Jane Fore, a wound care specialist and long-time user and expert on CellerateRX agree to serve as our newMedical Director. We are honored by her association and feel her involvement only offers further testimony on the great value and performance of our product line. Results of Operations For the three and six months ended June 30, 2013, compared with the three and six months ended June 30, 2012: Revenues. The Company generated revenues for the three months ended June 30, 2013, of $415,693, as compared to revenues of $269,813 for the three months ended June 30, 2012, or 54% increase in revenues. The Company generated revenues for the six months ended June 30, 2013, of $790,417, as compared to revenues of $373,946 for the six months ended June 30, 2012, or 111% increase in revenues. The increase in revenues is the result of the successful implementation of the Company’s strategic plan to introduce our products into hospitals, operating rooms and wound centers and the successful launch of the CellerateRX Surgical powder product. Cost of goods sold. Cost of goods sold for the three months ended June 30, 2013, was $229,695, as compared to costs of goods sold of $193,608 for the three months ended June 30, 2012, or a 19% increase. Cost of goods sold for the six months ended June 30, 2013, was $444,785, as compared to costs of goods sold of $311,947 for the six months ended June 30, 2012, or a 43% increase. The increase in cost of goods sold is the result of increased sales. General and administrative expenses (“G&A"). G&A expenses for the three months ended June 30, 2013, were $446,798, as compared to G&A expenses of $367,427 for the three months ended June 30, 2012, or a 22% increase in G&A expenses. The increase is the result of increased payroll and consulting fees. G&A expenses for the six months ended June 30, 2013, were $974,727, as compared to G&A expenses of $1,832,369 for the six months ended June 30, 2012, or a 47% decrease in G&A expenses. The G&A expenses for 2012 included the cost of reacquiring the distributorship from Juventas, LLC and reorganizing the Company’s sales force. Bad debt expense. Bad debt expense for the three months ended June 30, 2013, was $2,049 as compared to $48,123 for the three months ended June 30, 2012, or a 96% decrease in bad debt expense. Bad debt expense for the six months ended June 30, 2013, was $5,710 as compared to $81,410 for the six months ended June 30, 2012, or a decrease of 93%. In 2012 the Company incurred bad debt expense related to the accrued interest receivable on several notes receivable. The bad debt expense recorded in 2013 is significantly lower because it relates only to uncollectible customer accounts receivable. 4 Back to Table of Contents Interest income. Interest income was $0 for the three months ended June 30, 2013, as compared to $38,887 for the three months ended June 30, 2012. Interest income was $0 for the six months ended June 30, 2013, as compared to $86,762 for the six months ended June 30, 2012. The Company has stopped accruing interest on notes receivable on which the collectability is highly questionable and has focused its resources on the development of new sales strategies and product lines. Interest expense. Interest expense was $91,918 for the three months ended June 30, 2013, as compared to $55,239 for the three months ended June 30, 2012, or an increase of 66%. Interest expense was $170,008 for the six months ended June 30, 2013, as compared to $101,027 for the six months ended June 30, 2012, or an increase of 68%. Interest expense increased in 2013 as the Company decreased its reliance on complex financing agreements which included equity compensation in favor of agreements with traditional interest terms. Debt related expense. Debt related expense was $145,139 for the three months ended June 30, 2013, as compared to $277,917 for the three months ended June 30, 2012, or a 48% decrease. Debt related expense was $213,937for the six months ended June 30, 2013, as compared to $505,853 for the six months ended June 30, 2012, or a 58% decrease. Debt related expenses have decreased in 2013 as the Company reduces the amount of equity compensation included in financing agreements. Gain/Loss on debt settlement. The loss on settlement was $15,350 for the three months ended June 30, 2013, as compared to a loss of $0 for the three months ended June 30, 2012. The gain on settlement was $151,792 for the six months ended June 30, 2013, as compared to a loss of $10,324 for the six months ended June 30, 2012. In February of 2013, the IRS accepted the Company’s offer of compromise related to delinquent payments of 2004-2005 tax liabilities and the Company was able to write off approximately $192,000 in accrued estimated liabilities. Net income/loss. We had a net loss for the three months ended June 30, 2013 of $32,336, as compared to a net loss of $29,650 for the three months ended June 30, 2012. We had a net loss of $974,601 for the six months ended June 30, 2013 as compared to a net gain of $257,855 for the six months ended June 30, 2012. In the first six months of 2012, the Company recorded a significant gain on the change in fair market values of its derivative liabilities of approximately $2,670,000 which offset operating expenses resulting in net income for the period. In the first six months of 2013, the Company successfully increased revenues and controlled operating costs, but recorded a loss on derivative liabilities of $82,128. Liquidity and Capital Resources As of June 30, 2013, we had total current assets of $1,053,097, including cash of $136,307 and inventories of $295,746. Our current assets also include an inventory deposit of approximately $72,000 which was financed by the May 13, 2013 Promissory Note. The deposit is roughly 50% of the cost of the Company’s pending inventory orders, as required by our vendors and product manufacturer. The Company had no pending inventory orders at December 31, 2012. As of June 30, 2013, we had total current liabilities of $5,310,566 including $2,722,554 of notes payable to related and unrelated parties and $569,000 advanced to the Company in anticipation of the Series C Preferred Stock offering. Our current liabilities also include $187,500 of current year royalties payable. As of December 31, 2012, our current liabilities of $5,010,162 included $2,229,907 of related and unrelated notes payable and prior year accrued royalties payable of $803,238. These royalties were paid in full during the first six months of 2013. 5 Back to Table of Contents As of June 30, 2013, our current liabilities also included derivative liabilities of $1,225,776 compared to derivative liabilities of $1,336,574 at December 31, 2012. At June 30, 2013, our derivative liabilities consisted of 15,653,699 outstanding stock purchase warrants and convertible promissory notes and debentures in the total amount of $1,027,673. At December 31, 2012, our derivative liabilities consisted of 17,143,468 outstanding stock purchase warrants and convertible promissory notes and debentures in the total amount of $823,645. For the six months ended June 30, 2013, net cash used in operating activities was $1,058,646 compared to $859,860 used in the first six months of 2012. We had no cash used in or provided by investing activities in the six months ended June 30, 2013 compared to $371,839 provided by investing activities in the six months ended June 30, 2012. Historically, we have financed our operations primarily from the sale of debt and equity securities.Our financing activities generated $1,149,092 for the six months ended June 30, 2013, and $484,413 for the six months ended June 30, 2012. The financing activities in 2013 include the $569,000 advanced to the Company in anticipation of the Series C Preferred Stock offering. We may need to raise additional capital to bring additional products to market in the next year. Off-Balance Sheet Arrangements None. Recent Accounting Pronouncements For the period ended June 30, 2013, there were no other changes to our critical accounting policies as identified in our Annual Report on Form 10-K for the year ended December 31, 2012. Contractual Commitments Federal payroll taxes. The Company was delinquent in the payment of 2004-2005 tax liabilities with the Internal Revenue Service (the “IRS”). A tax lien was filed against the Company in December 2009. In January of 2012 the Company made payment to the IRS for the balance due for the payroll tax liabilities. As of December 31, 2012, unpaid penalties and interest related to the payroll tax liabilities totaled $208,142. In February of 2013, the Company’s offer of Compromise was accepted by the IRS and on March 20, 2013, the Company paid the final $16,000 due under the compromise. Royalty agreement. Effective November 28, 2007, WCI entered into separate exclusive license agreements with Applied Nutritionals, LLC (“Applied”) and its founder George Petito, pursuant to which WCI obtained the exclusive world-wide license to make products incorporating intellectual property covered by a patent related to CellerateRX products. In consideration for the licenses, WCI agreed to pay to Applied the following royalties, beginning January 3, 2008: (a) an upfront royalty of $100,000 in the aggregate, (b) an aggregate royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional upfront royalty of $400,000, in the aggregate, which was paid October, 2009; plus (d) an aggregate royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 upfront royalty. In addition, WCI must maintain a minimum aggregate annual royalty payment of $375,000 for 2009 and thereafter, if the royalty payments made do not meet or exceed that amount. The total of unpaid royalties as of December 31, 2012 was $803,238. As of June 30, 2013, the balance of accrued royalties is $187,500. 6 Back to Table of Contents ITEM 2. FINANCIAL STATEMENTS WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2013 (UNAUDITED) AND DECEMBER 31, 2012 ASSETS June 30, December 31, CURRENT ASSETS: Cash $ $ Accounts Receivable, net Inventory, net Employee Advances Notes Receivable - Related Parties, net - - Accrued Interest - Related Parties, net - - Deferred Loan Costs Deferred Compensation Prepaid and Other Assets Total Current Assets LONG-TERM ASSETS: Property and Equipment, net - - Intangible Assets, net Deferred Loan Costs Note Receivable, net - - Accrued Interest, net - - Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Derivative Liabilities Notes Payable - Related Parties Notes Payable, net of discount Stock Subscription Payable Total Current Liabilities LONG-TERM LIABILITIES Notes Payable, net of discount - - Debentures, net of discount Total Long-Term Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock, $10 par value, 5,000,000 shares authorized: - - 51,000 designated Series A Preferred Stock, $10 par; 0 issued and outstanding - - 7,500 designated Series B Preferred Stock, $10 par; value: 0 issued and outstanding - - Common Stock: $.001 par value; 100,000,000 shares authorized; 78,250,752 issued and 78,246,663 outstanding as of June 30, 2013 and 68,782,470 issued and 68,778,381 outstanding as of December 31, 2012 Additional Paid-in Capital Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Back to Table of Contents WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 THREE MONTHS THREE MONTHS SIX MONTHS SIX MONTHS ENDED ENDED ENDED ENDED June 30, June 30, June 30, June 30, REVENUES $ $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization Bad Debt Expense INCOME (LOSS) FROM CONTINUING OPERATIONS: ) OTHER INCOME (EXPENSES): Gain (Loss) on Debt Settlement ) - ) Change in fair value of Derivative Liability ) Interest Income - - Interest Expense ) Debt related Expense ) LOSS BEFORE INCOME TAXES ) ) ) Current tax expense - Deferred tax expense - NET INCOME (LOSS) $ ) $ ) ) $ Basic and diluted loss per share of common stock $ ) $ ) ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 8 Back to Table of Contents WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 Cash flows from operating activities: Net loss from continuing operations $ ) $ Adjustments to reconcile net loss to net cash provided (used) in Operating activities: Depreciation and amortization Amortization of discounts and deferred costs Stock issued as payment for services - Stock issued for debt related costs - Warrant expense Non-cash debt related costs - Re-acquisition of distributorship - (Gain) loss on fair market value of derivative liabilities ) Loss on debt settlement Prepayment Expense - ) Changes in assets and liabilities: (Increase) decrease in accounts receivable, net ) ) (Increase) decrease in inventory ) (Increase) decrease in employee advances ) (Increase) decrease in accrued interest receivable - related parties - ) (Increase) decrease in accrued interest receivable - ) (Increase) decrease in prepaids and other assets ) ) Increase (decrease) in allowance for uncollectible interest - Increase (decrease) in accrued royalties ) Increase (decrease) in accounts payable Increase (decrease) in accrued liabilities ) ) Increase (decrease) in accrued interest payable - related parties Increase (decrease) in accrued interest payable Net cash flows provided (used) in operating activities ) ) Cash flows from investing activities: Purchase of notes receivable - related parties - - Proceeds from notes receivable - related parties - Net cash flows used in investing activities - Cash flows from financing activities: Net change in bank overdraft - Proceeds from notes payable - related parties - Payments on notes payable - related parties - ) Proceeds from notes payable Payments on notes payable ) ) Proceeds from debentures - Proceeds from sale of stock - - Proceeds from exercise of warrants - Proceeds from stock subscriptions payable - Net cash flows provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
